Title: From Benjamin Franklin to [William?] Bradford, 16 May 1775
From: Franklin, Benjamin
To: Bradford, William


Dear Sir,
Wednesday PM. May 16. [1775]
I have just now been urged to apply to you in behalf of a Stranger who is suppos’d to have spoken some disrespectful Words of you, and who is apprehensive of the Resentment of your Company, as he is told they are exceedingly exasperated against him. He declares that the Words ascrib’d to him, are much misrepresented, and that if he had an Opportunity of giving you a true Account of them, you would be satisfy’d they were merely jocular, without the least Intention of offending you or any of your Corps. I do not presume to have any Influence with you, intitling me to mediate in any Affair that concerns you. I only beg leave to mention, that as he is a Clergyman of the Church of England, and some pains has lately been taken in England to represent the Colonies as inimical to that Church, I hope you and the Company will on Enquiry find that the Offence is not so great as to require such Marks of Resentment as may be misconstrued there, and deemed the Effects of Enmity to the Clergy; because at this Juncture it might create us some powerful Enemies, increase their number, and diminish that of our Friends. Be so good as to excuse my giving you this Trouble, and believe me to be with sincere Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
Capt. Bradford
 
Endorsed: Benj Franklin May 16
